UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4432


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS JERMAINE WRIGHT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:09-cr-00967-JFA-1)


Submitted: December 20, 2018                                      Decided: January 4, 2019


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, PA, Columbia, South Carolina, for
Appellant. Sherri A. Lydon, United States Attorney, Brook Bowers Andrews, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM :

       Travis Jermaine Wright appeals from the district court’s judgment revoking his

supervised release and imposing a 30-month prison term followed by 3 years of

supervised release. He contends that his due process rights were violated because the

district court failed to ensure that he made a knowing and voluntary admission to

violating the terms of his supervised release and waiver of his rights under Fed. R. Crim.

P. 32.1 to a revocation hearing. Finding no error, we affirm.

       Because Wright did not raise any objections in the district court to the adequacy of

its inquiry, our review is for plain error. See Henderson v. United States, 568 U.S. 266,

272-73 (2013) (discussing plain error review). “A defendant’s supervised release cannot

be revoked without a full hearing unless the defendant knowingly and voluntarily admits

to the allegations against [him] and waives [his revocation hearing] rights under Rule

32.1 of the Federal Rules of Criminal Procedure.” United States v. Farrell, 393 F.3d 498,

500 (4th Cir. 2005). A knowing and voluntary waiver of the right to a full revocation

hearing may be inferred from the totality of the circumstances and without a formal

colloquy with the defendant. Id.; see United States v. Stehl, 665 F.2d 58, 59-60 (4th Cir.

1981) (holding that Fed. R. Crim. P. 11 “has no application to [supervised release]

revocation proceedings”).

       After a thorough review of the record and the parties’ briefs, we conclude that the

totality of the circumstances establishes that Wright’s admission to violating the terms of

his supervised release and waiver of his rights to a full revocation hearing were

knowingly and voluntarily made. We therefore find no plain error by the district court

                                            2
and affirm its judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         3